DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 22-27, 29, 32-40, 42, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0032856 A1 to Hahn et al. (hereinafter Hahn).
claims 22 and 23, Hahn discloses a method for producing a sound and/or thermal insulation element (para [0015]), comprising:
providing foamable and/or prefoamed polymer particles (para [0013]) which are coated with an organic non-hydrophilic binding agent (para [0028]), wherein the non-hydrophilic binding agent is an aqueous polymer dispersion (para [0010]) based on at least one of styrene, acrylate, methacrylate (para [0028]) and styrene acrylate (para [0029]); and thereafter
subjecting the foamable and/or prefoamed polymer particles to a shaping process (molding, para [0059]) during which the foamable and/or prefoamed polymer particles are bonded (para [0060]) and/or sintered to one another (para [0061]).

Regarding claims 35 and 36, Hahn discloses a sound and/or thermal insulation element (para [0015]), comprising:
a polymer particle foam (para [0013]), comprising polymer particles that are bonded and/or sintered to one another (para [0060]-[0061]), the bonding being caused by way of an organic non-hydrophilic binding agent (para [0028]), wherein the non-hydrophilic binding agent is an aqueous polymer dispersion (para [0010]) based on at least one of styrene, acrylate, methacrylate (para [0028]) and styrene acrylate (para [0029]), that forms a coating that envelops the polymer particles at least partially encapsulates the particles (para [0023] and [0024]).

Regarding claims 24 and 37, Hahn discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent has an initial static contact angle of water after 1 minute of equilibration of ≥ 35°.  See evidentiary reference, "Surface Energy Data - Assorted Polymers" by Accudyne (hereinafter Accudyne) cited below, which teaches that methacrylate has a contact angle of 74°.  Styrene and styrene acrylate are both hydrophobic and would therefore inherently have a contact angle of water that is ≥ 35°.  Should applicant determine that the identical non-hydrophilic binding agent in the identical composition does not provide an identical contact angle, see MPEP 2112.01(I), which states that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. Therefore, because Hahn anticipates the claimed insulation element and method of making said element, the Hahn element is expected to inherently have a contact angle of water that is ≥ 35°.  

Regarding claims 25 and 38, Hahn discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent has a surface energy of ≤70 mN/m.  See evidentiary reference, “Solid surface energy data (SFE) for common polymers” by surface-tension.de (hereinafter surface-tension.de) cited below, which teaches that acrylate, methacrylate and styrene all have surface energies that fall completely within the instantly claimed range of ≤70 mN/m.  Should applicant determine that the identical non-hydrophilic binding agent in the identical composition does not provide an identical surface energy, see MPEP 2112.01(I), cited above. Therefore, because Hahn anticipates the claimed insulation element and method of making said element, the Hahn element is expected to inherently have a surface energy of ≤70 mN/m.

Regarding claims 26 and 39, Hahn discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent has a polar part of a surface energy of ≤ 35 mN/m. See evidentiary reference, surface-tension.de cited below, which teaches that acrylate, methacrylate and styrene all have a polar part of a surface energy that fall completely within the instantly claimed range of ≤ 35 mN/m. Should applicant determine that the identical non-hydrophilic binding agent in the identical composition does not provide an identical surface energy, see MPEP 2112.01(I), cited above. Therefore, because Hahn anticipates the claimed insulation element and method of making said element, the Hahn element is expected to inherently have a polar part of a surface energy of ≤ 35 mN/m.

Regarding claims 27 and 40, Hahn discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent has a dispersive part of a surface energy of ≥10 mN/m.  See evidentiary reference, surface-tension.de cited below, which teaches that acrylate, methacrylate and styrene all have a dispersive part of a surface energy that fall completely within the instantly claimed range of ≥10 mN/m. Should applicant determine that the identical non-hydrophilic binding agent in the identical composition does not provide an identical surface energy, see MPEP 2112.01(I), cited above. Therefore, because Hahn anticipates the claimed insulation element and method of making said element, the Hahn element is expected to inherently have a dispersive part of a surface energy of ≥10 mN/m. 

Regarding claims 29 and 42, Hahn discloses the method of Claim 22 and the element of Claim 35, wherein the foamable and/or prefoamed polymer particles are made of at least one member of the group consisting of polystyrene, polypropylene, and polyethylene (para [0013]).

Regarding claims 32, 33, 44 and 45, Hahn discloses the method of Claim 22 and the element of Claim 35, further comprising providing the foamable and/or prefoamed polymer particles with flame retardant, wherein the flame retardant is an intumescent flame retardant and/or expandable graphite (para [0033]).

Regarding claim 34, Hahn discloses the method of Claim 22, further comprising introducing the foamable and/or prefoamed polymer particles into a mold for shaping (para [0058]-[0059]), wherein the foamable and/or prefoamed polymer particles are bonded (para [0060]) and/or sintered (para [0061]) while adding pressure (para [0058]) and/or heat (para [0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 22-27, 29-40, 42-45, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097194 A1 (hereinafter McDaniel).
Regarding claims 22 and 23, McDaniel discloses a method for producing a sound and/or thermal insulation element (para [1218]), comprising:
providing foamable and/or prefoamed polymer particles (para [0009]) which are coated with (encapsulated via, para [0375]) an organic non-hydrophilic binding agent (para [0028] and [0462]), wherein the non-hydrophilic binding agent is an aqueous polymer dispersion (dispersion waterborne coating, para [0695]) or a dispersion powder (para [0693] and [0729], two solid phases) based on polyvinyl binders such as vinyl chloride and vinyl acetate (para [0468] and [0682]); and thereafter
subjecting the foamable and/or prefoamed polymer particles to a shaping process (molding or extrusion, para [1635]) during which the foamable and/or prefoamed polymer particles are bonded (para [1636]) and/or sintered to one another (para [1101]).
It would be obvious to one of ordinary skill in the art to select a polyvinyl binder such as vinyl chloride or vinyl acetate as the non-hydrophilic binder for the coating to provide a chemical and water resistant coating to the foam particles (para [0995]).

Regarding claims 35 and 36, McDaniel discloses a sound and/or thermal insulation element (para [1218]), comprising:
a polymer particle foam (para [0009]), comprising polymer particles that are bonded and/or sintered to one another (para [1101] and [1636]-[1638]), the bonding being caused by way of an organic non-hydrophilic binding agent (para [0028] and [0462]), wherein the non-hydrophilic binding agent is an aqueous polymer dispersion (dispersion waterborne coating, para [0695]) or a dispersion powder (para [0693] and [0729], two solid phases) based on polyvinyl binders such as vinyl chloride and vinyl acetate (para [0468] and [0682]), that forms a coating that envelops the polymer particles at least partially (para [0375]).
It would be obvious to one of ordinary skill in the art to select a polyvinyl binder such as vinyl chloride or vinyl acetate as the non-hydrophilic binder for the coating to provide a chemical and water resistant coating to the foam particles (para [0995]).

Regarding claims 24 and 37, McDaniel discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent has an initial static contact angle of water after 1 minute of equilibration of ≥ 35°.  See evidentiary reference, “Critical Surface Tension and Contact Angle with Water for Various Polymers” by Accudyne Test (hereinafter Accudyne Test), which teaches that polyvinyl acetate has a contact angle of water of 60.6°.  Should applicant determine that the overlapping non-hydrophilic binding agent in the overlapping composition does not provide an overlapping contact angle, see MPEP 2112.01(I), cited above. Therefore, because McDaniel renders the claimed insulation element and method of making said element obvious and employs the same non-hydrophilic binding agent, the McDaniel element is expected to have a contact angle of water that at least overlaps the instantly claimed range of ≥ 35°, absent evidence to the contrary.  

Regarding claims 25 and 38, McDaniel discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent has a surface energy of ≤70 mN/m.  See evidentiary reference, Accudyne Test cited below, which teaches that polyvinyl acetate has a surface energy of 35.3 mN/m, that falls completely within the instantly claimed range of ≤70 mN/m.  Should applicant determine that the overlapping non-hydrophilic binding agent in the overlapping composition does not provide an overlapping surface energy, see MPEP 2112.01(I), cited above. Therefore, because McDaniel renders the claimed insulation element and method of making said element obvious and employs the same non-hydrophilic binding agent, the McDaniel element is expected to have a surface energy that at least overlaps the instantly claimed range of ≤70 mN/m, absent evidence to the contrary.  

Regarding claims 26, 27, 39 and 40, McDaniel discloses the method of Claim 22 and the element of Claim 35, and discloses the binder’s surface total surface energy, as discussed above, but is silent regarding a polar part of a surface energy of ≤ 35 mN/m and a dispersive part of a surface energy of ≥10 mN/m.  However, the binder is polyvinyl acetate with a total surface energy of 35.3 mN/m.  See MPEP 2112.01(II), which states that ‘Products of identical chemical composition can not have mutually exclusive properties’.  McDaniel teaches polyvinyl acetate.  Therefore, the polyvinyl acetate binder is expected to inherently have a polar part of a surface energy of ≤ 35 mN/m and a dispersive part of a surface energy of ≥10 mN/m, absent evidence to the contrary.  Should applicant determine that the overlapping non-hydrophilic binding agent in the overlapping composition does not provide an overlapping surface energy, see MPEP 2112.01(I) and (II), cited above. Therefore, because McDaniel renders the claimed insulation element and method of making said element obvious and employs the same non-hydrophilic binding agent, the McDaniel element is expected to have a polar part of a surface energy that at least overlaps the instantly claimed range of ≤ 35 mN/m and a dispersive part of a surface energy that at least overlaps the instantly claimed range of ≥10 mN/m, absent evidence to the contrary.  

Regarding claims 29 and 42, McDaniel discloses the method of Claim 22 and the element of Claim 35, wherein the foamable and/or prefoamed polymer particles are made of at least one member of the group consisting of polystyrene (para [1218]), polypropylene (para [1210]), polyurethane (para [1210] and [1216]), polyethylene (para [1159]) and polyethylene terephthalate (para [1152]).

Regarding claims 30 and 43, McDaniel discloses the method of Claim 22, wherein the foamable and/or prefoamed polymer particles are made of a biopolymer (para [1013]) selected from the group consisting of a polylactide (para [1014]) and may further comprise starch or cellulosic polymers (para [1007]).

Regarding claim 31, McDaniel discloses the method of Claim 22, but fails to expressly disclose wherein 30 to 99 wt.% of the foamable and/or prefoamed polymer particles are used and wherein 1 to 70 wt.% of the non-hydrophilic binding agent are used, wherein each is based on a solids total weight of starting materials.  However, see MPEP 2144.05(II), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  It would be obvious to one of ordinary skill in the art to arrive at the instantly claimed ranges via routine experimentation.  It would also be obvious to control the amount of the polymer particles and the amount of the binder to provide a material with the desired combination of water and chemical resistance (para [0684]) and insulating properties (para [1497]).

Regarding claims 32, 33, 44 and 45, McDaniel discloses the method of Claim 22 and the element of Claim 35, further comprising providing the foamable and/or prefoamed polymer particles with flame retardant (para [0542]), wherein the flame retardant is an intumescent flame retardant (cellulose, para [0596] and silicone, para [0712]).

Regarding claim 34, McDaniel discloses the method of Claim 22, further comprising introducing the foamable and/or prefoamed polymer particles into a mold for shaping (para [1635]), wherein the foamable and/or prefoamed polymer particles are bonded (para [1636]) and/or sintered (para [1101]) while adding pressure (para [0058]) and/or heat (para [1637]).

Regarding claims 47 and 49, McDaniel discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent is a dispersion powder (para [0729]) based on vinyl acetate and ethylene (ethylene vinyl acetate, para [0992]), stabilized with polyvinyl alcohol (para [0995] and [1419]).

Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn.
Regarding claims 46 and 48, Hahn discloses the method of Claim 22 and the element of Claim 35, wherein the non-hydrophilic binding agent is an aqueous polymer dispersion made of acrylic and methacrylic acid esters (para [0025]), having a solids content of preferably 20 to 50% by weight (para [0045]), which overlaps the instantly claimed range of approximately 48 wt.%.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
It would be obvious to one of ordinary skill in the art to control the solids content to control both thermal (para [0049]) and mechanical properties (para [0069]) of the insulation element.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of KR 2013-0052484 A to Kim et al. (hereinafter Kim).
Regarding claim 31, Hahn discloses the method of Claim 22, but fails to expressly disclose wherein 30 to 99 wt.% of the foamable and/or prefoamed polymer particles are used and wherein 1 to 70 wt.% of the non-hydrophilic binding agent are used, wherein each is based on a solids total weight of starting materials.
However, Kim does teach a foamable polymer (para [0001]) coated with about 1 to 10 parts by weight based on 100 parts of the foamable polymer particles (para [0008]).  This provides 1 to 10 parts binder, which overlaps the instantly claimed range of 1 to 70 wt% and a 90 to 99 parts foamable polymer particles, which overlaps the instantly claimed range of 30 to 99 wt%.  See MPEP 2144.05(I), cited above.
It would be obvious to one of ordinary skill in the art to employ the amount of foamable particles and binder as set forth in Kim in the Hahn method to facilitate formation of water-insoluble/waterproof foamable particles (Hahn, para [0010] and Kim, para [0002]) and thereby improve the mechanical properties of the insulating element (Hahn, para [0019] and Kim, para [0008]) without compromising thermal insulation properties (Hahn, para [0015] and Kim, para [0008]).

Response to Arguments
Applicant's arguments filed 12/14/20, regarding Hahn, have been fully considered but they are not persuasive. Applicant argues that Hahn teaches physical properties, such as contact angle and surface energy, of pure polymers but argues that the physical properties of mixtures comprising said polymers are not necessarily the same. However, applicant does not provide evidence to support this argument.  Hahn teaches the same method of producing the same insulation element comprising the same components.  Hahn anticipates the claimed thermal element of claim 35 and the method of claim 22.  Per MPEP 2112.01(I), cited above, the contact angle and surface energies are inherent.  Also note that only claims 24-27 and 37-40 recite contact angle and surface energy limitations.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., contact angle and surface energies) are not recited in rejected claims 22, 23, 29-36 and 42-49.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the 102(a)(1) rejection of claims 22-27, 29, 32-40, 42, 44 and 45 as anticipated by Hahn stands.  
The 102(a)(1) rejection of claims 28 and 41 as anticipated by Hahn is moot because the claims have been canceled.
The 103 rejection of claim 31 as obvious over Hahn in view of Kim stands. 

Applicant's arguments filed 12/14/20, regarding McDaniel, have been fully considered but they are not persuasive. Applicant argues that McDaniel teaches physical properties, such as contact angle and surface energy, of pure polymers but argues that the physical properties of mixtures comprising said polymers are not necessarily the same. However, applicant does not provide evidence to support this argument.  As discussed above, McDaniel teaches an overlapping method of producing an overlapping insulation element comprising overlapping components.  Per MPEP 2112.01(I), cited above, the contact angle and surface energy of the McDaniel element and method are expected to at least overlap the instantly claimed ranges, absent evidence to the contrary.  Applicant has not provided such evidence.  Also note that only claims 24-27 and 37-40 recite contact angle and surface energy limitations.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., contact angle and surface energy) are not recited in rejected claims 22, 23, 29-36 and 42-49.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the 103 rejection of claims 22-27, 29-40 and 42-45 as obvious over McDaniel stands.  
The 103 rejection of claims 28 and 41 as obvious over McDaniel is moot because the claims have been canceled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Surface Energy Data – Assorted Polymers” by Accudyne, web page http://www.accudynetest.com/polymer_surface_data/other_polymers.pdf, “Solid surface energy data (SFE) for common polymers by surface-tension.de, web page http://surface-tension.de/solid-surface-energy.htm and “Chemical Surface Tension and Contact Angle with Water for Various Polymers” by Accudyne Test, web page https://www.accudynetest.com/polytable_03.html.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
 /Matthew E. Hoban/ Primary Examiner, Art Unit 1734